DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) 1-3, 6-8, 10-12, 15-17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kimn et al. (U.S. Patent No. 10,121,449), hereinafter Kimn.
	In reference to claim, 1 Kimn discloses an image display method in Figs.4, comprising:
 at a terminal (402) a first display request from a computer device (401), wherein the first display request is associated with display effect data (screen resolution, screen rotation), and the display effect data (screen resolution, screen rotation data) comprise data associated with the image effects (selected resolution A’ to second, rotation 90 degrees to the right . For example the first electronic device (401) may transmit the screen resolution (A’), data associated with the image resolution effect, to the second electronic device (col. 10, line 40-45); and the first electronic device (401) may transmit to the second electronic device (402) the rotation information for rotates the screen to 90 degrees, data associated with the image rotation effect (col 11, lines 23-30) ;
	determining the display effect data (screen resolution A’, screen rotation 90 degrees to the right) based on the first display request (screen resolution, screen rotation); and
	displaying an image (screen resolution, screen rotation image) based on the display effect data (resolution A’, or 90 degrees to the right). For example the second electronic device (402), the terminal, may be set may be set to the selected resolution A’ sent by the first electronic device (401), see col. 10, lines 40-45. Furthermore, the second electronic device may change the screen rotation based on the information, 90 degrees to the right, received from the first electronic device (401); see Fig. 4D, and col, 11, lines 42-45).

In reference to claim 2, Kimn discloses the first display request carries the display effect data (resolution A’, B’, C’, D’, or rotation 90 degrees to the right), see col. 10, lines 46-51).

 	In reference to claim 3, Kim inherently discloses the first display request carries a display effect index (resolution A’, B’, C’, D’, 90 degrees rotation), and the determining the display effect data based on the first display request comprises: determining the display effect data (select resolution A”, or 90 degrees rotation information) based on the display effect index (90 degrees to the right as in Figs. 4), see col. 10, lines 40-45,   or rotation 90 degrees to the right (col. 11, lines 35-40).

	
	In reference to claim 6, Kimn discloses before the displaying an image based on the display effect data, the method further comprises: capturing the image via an image sensor; or receiving the image (2nd screen) from the computer device (501); for example, receiving the image 2nd  screen 502 in display 501 as shown in Fig. 5A

	In reference to claim 7, Kimn discloses the receiving a first display request from a computer device comprises: receiving the first display request from the computer device via a wireless local area network (the first electronic device 401 and second electronic device 402 may be connected via Local Area Network, LAN; col. 10, lines 24-25).
In reference to claim 8, Kimn discloses the computer device is a portable computer device or a desktop computer device (col. 2, lines 38-42).

	Claims 10-12, 15-17 are apparatus claims associated with the method claims 1-3 and 6-8 and therefore, are rejected as the same reason as set forth above.

	Claims 19-20 are non-transitory-computer readable storage medium associated with claims 1, and 2; and therefore, are rejected as the same reason set forth in claims 1 and 2. Furthermore, Kimn discloses the non-transitory medium for storing satisfying the limitation as claimed (col. 25, lines 506).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-5, 9, 13-14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimn in view of Tryding (U.S. Patent No. 5, 880,732).
In reference to claims 4 and 13, Kimn does not disclose after the determining the display effect data based on the first display request, the method further comprises: transmitting a first display request confirmation message to the computer device, wherein the first display request confirmation message indicates that the display effect data is successfully determined.
In the same field of endeavor, Tryding discloses transmitting a first display request confirmation message to the computer device, wherein the first display request confirmation message indicates that the display effect data is successfully determined (each command transmitted from the mobile telephone 10 would have an associated confirmation command indicating that the message had been received, col 3, lines 45-50).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to provide the confirmation message indicates the data is successfully determined for the for enabling transferring of data for further processing.

	In reference to claims 5 and 14, Kimn discloses displaying, in response to a second display request  received from the computer device, the image based on the display effect data (after receiving the request to change the angle of the display image, display the image based on the effect data, change the display image to 90 degrees to the right col. 11, lines 49-53; Fig. 4D).

	In reference to claims 9 and 18, Kimn discloses in Fig. 8, before the receiving a first display request from a computer device, the method further comprises:
	before receiving a first display request from the computer (401) the method further comprises establishing a local service (801); the receiving a first display request from a computer device comprises: detecting the first display request through the local service (809);
	the determining the display effect data based on the first display request comprises: determining the display effect data (811) through the local service (806); and
	after the determining the display effect data based on the first display request, the method further comprises... Kimn does not disclose but Tryding discloses generating a local notification message through the local service (5), wherein the local notification message (connection message) comprises the display effect data (display text command 72) in Fig. 2 (col. 3, line 54 – col. 4, line 18).

Response to Arguments
Applicant's arguments filed March 23, 2021, pages 8-10 have been fully considered but they are not persuasive. 
	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Claim 1’s display effect data are associated with image effects. As described in embodiments of Applicant’s specification, the display effect data include data associated with image effects, such as blur, grayscale, color, gradation, black-and-white effect, aging effect, bright effect, aperture effect, skin care effect, and so on. Applicant’s specification, at [0054],) are not recited in the rejected claim(s).  
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	With respect to the argument, Kimn is directed to screen sharing and adapting landscape or portrait mode to the screen transmitted to respective devices. Kimn, at col. 1, lines 15-16 and 34-36. Kimn simply discloses transmitting rotation information associated with one screen and rotating the screen based on the rotation information. Kimn does not disclose determining the display effect data based on the first display request and displaying an image based on the display effect data associated with image effects as claimed.
	The examiner respectfully disagrees. As discussed in claim 1,  Kim discloses determining the display effect data (screen resolution A’ for the second electronic device, screen rotation to 90 degrees for second electronic device; col. 10, lines 40-45) based on the first display request (request to change the image resolution from the first electronic device or change the screen rotation; col. 11, lines 23-30) and displaying an image based on the display effect data (display screen image with selected resolution A’, and display screen image with  screen rotation 90 degree). 
	Therefore, the Rejection is maintained.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686.  The examiner can normally be reached on M-F, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DUC Q DINH/Primary Examiner, Art Unit 2692